FILED
                           NOT FOR PUBLICATION
                                                                           OCT 30 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRIAN ROSS,                                      No. 13-56291

              Plaintiff - Appellant,             D.C. No. 3:12-cv-02640-BEN-
                                                 JMA
  v.

U.S. BANK NA, as Trustee for the LXS             MEMORANDUM*
2007-7N Trust Fund, a National
Association; BAC HOME LOANS
SERVICING, LP, a Texas Limited
Partnership; ALL PERSONS UNKNOWN
CLAIMING ANY LEGAL OR
EQUITABLE RIGHT, TITLE, ESTATE,
LIEN OR INTEREST IN THE
PROPERTY DESCRIBED IN THE
COMPLAINT ADVERSE TO
PLAINTIFF’S TITLE THERETO;

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                      Argued and Submitted October 21, 2015
                               Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: RAWLINSON and NGUYEN, Circuit Judges and PONSOR,** Senior
District Judge.

      Appellant Brian Ross (Ross) challenges the district court’s dismissal of his

federal complaint alleging that U.S. Bank improperly sought foreclosure of his

property.

      The district court properly dismissed Ross’ federal complaint based on

collateral estoppel. Ross’ federal claims are merely the same challenge premised

on different legal theories to the foreclosure action that was conclusively resolved

in state court. See Mills v. U.S. Bank, 166 Cal. App. 4th 871, 896 (2008)

(articulating that “a former judgment . . . is a collateral estoppel on issues which

were raised, even though some factual matters or legal arguments which could

have been presented were not”) (citations omitted) (emphasis in the original); see

also Evans v. Celotex Corp., 194 Cal. App. 3d 741, 746-47 (1987) (stating that

“[c]ollateral estoppel bars relitigation of the same issues; it does not require

identity of legal theories or causes of action. If it did, there would be no end to

litigation for injuries arising out of the same facts, as long as a party could offer

another legal theory by which the same issue might be differently decided”)

(citation omitted).

       **
             The Honorable Michael A. Ponsor, Senior District Judge for the U.S.
District Court for Massachusetts, sitting by designation.

                                            2
      Ross’ argument that collateral estoppel is inapplicable because U.S. Bank

was not a party to the state action is unavailing. See DKN Holdings LLC v.

Faerber, 352 P.3d 378, 387 (Cal. 2015) (recognizing that “[o]nly the party against

whom the doctrine is invoked must be bound by the prior proceeding. . . .”)

(citation omitted) (emphasis in the original).

      AFFIRMED.




                                           3